Citation Nr: 1722206	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  17-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for atrial fibrillation with chest pains.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1953 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the appeal, the Veteran was represented by The American Legion, but in a February 2017 submission, he revoked that organization's power of attorney.  As the Veteran has not appointed a new representative, he is considered to be unrepresented in this appeal.

The Board notes that a July 2015 rating decision denied entitlement to special monthly pension.  Thereafter, the Veteran submitted a notice of disagreement in September 2015 and a statement of the case was issued in February 2017.  Thereafter, in March 2017, he submitted a substantive appeal perfecting an appeal of such issue; however, in the same submission, he withdrew such appeal.  Subsequently, in a statement received later in March 2017, the Veteran clarified that he wished to withdraw his appeal for special monthly pension.  Therefore, such issue is not before the Board for appellate consideration.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As an initial matter, the Board observes that the Veteran's service treatment records (STRs) appear to be unavailable.  In this regard, in a March 2016 letter, the AOJ advised the Veteran that his service treatment records (STRs) may have been lost in a fire at the National Archives and Records Administration and asked that the Veteran complete NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) so that further efforts to secure his records could be made.  In March 2016, the Veteran returned the form with notations that he served at Fort Knox during his basic training.  In April 2016, the AOJ contacted the Veteran again and asked that he provide more specific information regarding the nature of his service, including his company battalion, regiment, squadron, and group, and to limit the date range for his reported in-service treatment to a 60-day period.  While the Veteran did not respond with the requested information, the AOJ also failed to issue a formal finding of unavailability related to the records.  As such, the Board finds that remand is required so that further efforts may be made to secure the STRs and, if necessary, so that a formal finding can be issued pursuant to 38 C.F.R. § 3.159(e).

Notably, the record also contains indications that a previous version of the Veteran's claims file was lost (see January 2016 emails and March 2016 memorandum).  Despite this, it does not appear that the AOJ followed the appropriate steps to notify the Veteran of this fact and request that he submit copies of any relevant evidence or documentation pursuant to VBA Manual M21-1, III.ii.4.D.1.b.  Accordingly, on remand, the AOJ should take the appropriate steps to notify the Veteran and request any additional records he may have.

Additionally, in a September 2015 statement describing his then-existing medical problems including those related to his heart, the Veteran reported receiving Social Security Administration (SSA) benefits.  Notably, where there is actual notice to VA that a veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  This duty to assist applies only to relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding VA was not obligated to obtain SSA records when the SSA grant was for orthopedic disability and the VA claim under review was for a psychiatric disorder).  However, there is no indication in the record as to whether the Veteran's SSA benefits are based on age or disability.  Thus, on remand, the AOJ should clarify whether the Veteran receives SSA benefits due to age or disability, and if he is in receipt of SSA disability benefits for a heart disorder, such records should be requested.  

Remand is also required to afford the Veteran an examination.  In this regard, he has alleged that he was diagnosed with atrial fibrillation while on active duty in 1954.  Specifically, he reports that during a training exercise at Fort Knox he began experiencing pain in his chest and that he sought treatment at Deaconess Hospital where he was told the "Army screwed up [his] heart[.]"  The Veteran has submitted an email from Ms. L.F. who reported that she was working at Deaconess Hospital when the Veteran sought treatment there and that he was diagnosed with atrial fibrillation and hypertension at that time.  

It appears from the record that, based on the foregoing, the AOJ requested a VA examination and opinion in December 2016, but the Veteran failed to appear for the examination in January 2017.  Notably, the address listed on the December 2016 examination requests differs from the address listed by the Veteran in his most recent correspondence to VA (see December 2016 notice of disagreement) and his subsequent submissions (see December 2016 Report of General Information).  Thus, as it is unclear whether the Veteran received notice of the examination, the Board finds that the examination should be rescheduled. A copy of any notice sent to the Veteran regarding the examination should be associated with the claims file.

Regarding additional development to be conducted on remand, the Board observes that, despite the AOJ's request for the Veteran to provide authorizations so private records can be obtained (see October 2015, February 2017, and May 2017 letters), the Veteran has failed to provide necessary releases.  As remand is otherwise required, the Veteran should be afforded another opportunity to identify any outstanding records in support of his claim.  The Veteran is advised, however, that "[t]he duty to assist is not always a one-way street.  If [he] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete STRs through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide such.  The Veteran is reminded that he should make every effort to assist the AOJ in obtaining any outstanding records.

The efforts undertaken should be documented together with the responses received.  If complete STRs cannot be obtained, issue a formal finding of unavailability, notify the Veteran that his records could not be located, and inform him that he may provide alternative forms of evidence to support his claim, to include any copies of his service treatment records that he has in his possession.  38 C.F.R. 
§ 3.159(e).

2.  The AOJ should take all procedurally appropriate actions to rebuild any missing contents of the claims file pursuant to VBA Manual M21-1, III.ii.4.D.1.b. Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran. 

All attempts to rebuild the missing contents of the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  

3.  Attempt to determine from the SSA whether the Veteran is in receipt of benefits from that agency due to age or due to disability.  If due to a disability of the heart, request SSA records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.  All actions should be documented in the claims file.  If requested records are not available, the Veteran should be notified of such pursuant to 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his atrial fibrillation to include Deaconess Hospital, Hilton Head Hospital, and Savannah Cardiology.  The Veteran is reminded that he should make every effort to assist the AOJ in obtaining any outstanding records.

After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

5.  After associating all outstanding records to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his atrial fibrillation.  A copy of any notice sent to the Veteran regarding the scheduled hearing should be associated with the claims file.  Inform him of his duty to appear for the VA examination.  38 C.F.R. § 3.326(a).

All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. The examiner then is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current cardiovascular disorders, since shortly before, at the time of, or during the pendency of his October 2015 claim (even if currently asymptomatic or resolved).

(B)  For each diagnosed cardiovascular disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his reports of experiencing chest pain while running up and down a hill during basic training at Fort Knox in 1954?  

(C)  With regard to any diagnosed cardiovascular-renal diseases (including hypertension, arteriosclerosis, nephritis, myocarditis, and organic heart disease), the examiner should offer an opinion as to whether such manifested within one year of the Veteran's service separation in December 1955 and, if so, she or he should describe the manifestations.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


